DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2020 has been entered.

Status of Claims
Due to communications filed 7/30/2020, the following is a non-final office action. Claims 2, 3, 8, 11, 12 and 15 are cancelled. Claims 1, 10, 20 are amended. Claims 1, 4-7, 9-10, 13-14, 16-20 are pending in this application and have been examined on the merits. The previous Office Action has been modified to reflect claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (US 20130166067 Al), and further in view of Miller et al (US 20040254802 Al), and further in view of Fitzgibbon (US 20150084750 Al), and further in view of Templeton et al (US 20100324959 A1), and further in view of Corder et al (US 20140330407 Al).

As per claim 1, Irwin et al discloses:

receiving, by a processor, a first indication that delivery of one or more parcels is not possible to the consignee at a primary delivery location, ([0082], In some embodiments, use of government issued identification to identify the user may be used to enable delivery of restricted delivery items which require that the person identified on the item is the only recipient of the item, and age-restricted items such as, for example, alcohol, tobacco, ammunition, weapons, medication, or any other age restricted items.);

determining, by the processor, a locker bank location based at least in part on the primary delivery location, ([0095] In some embodiments, an address is provided for the storage unit 100. This address may be a text string, standard address comprising a street and a number, or a modified address that may identify the storage unit 100 without reference to a standard address. In some embodiments, this modified address may comprise a unique number, the zip-code in which the storage unit 100 is located and a unique number. In some embodiments, each of the storage receptacles may comprise a unique address. This address may be the same as the address for the storage unit 100, plus additional digits to allow unique identification of the storage receptacle 132. In some further embodiments, and using similar principals, customers registered for use of the storage unit may be assigned a storage unit address. This address may be tied to a preferred storage unit, such that the user's address is the address of the storage unit 100 plus additional text, or may be independent of any storage unit.);

facilitating delivery of the parcels to the locker bank location, ([0095], In some embodiments, this storage unit address may allow deliveries addressed, not to the recipient, but to the recipient's storage unit address. Advantageously, such addressing may prevent the originator of the item from knowing the identity and physical address of the recipient.);

determining which of the plurality of lockers is sufficiently sized to accommodate the one or more parcels; based on the determination of which of the plurality of lockers is sufficiently sized to accommodate the one or more parcels, providing access, by the processor to an interior storage volume of at least one locker of the plurality of lockets determined to be sufficiently sized to accommodate the one or more parcels to facilitate placement of the one or more parcels in the at least one locker, ([0009] In some embodiments, the control unit is configured receive dimensions of an item to be deposited and configured to determine which of the receptacles having a size sufficient to receive the item to be deposited is available, and granting access to the receptacle having a size sufficient to receive the item to be deposited);

confirming, by the processor, based on the data, an identity of the designated consignee, ([0046], once a delivery location is designated, notification of a group member's online purchase is received, and then the online purchase is assigned for delivery to the designated delivery location), (Irwin: [0112] After opening the door 136 of the storage receptacle 132 as depicted in block 310B, the process moves to block 312B, and the storage unit 100 requests confirmation by the user that he picked-up the item in the designated storage receptacle 132. (suggests the confirmation of location since confirmation occurs upon the user being at the designated storage receptacle); [0211] After receiving the signature as depicted in block 534C, or after determining that no signature is required in decision state 530C, the process 500C moves to block 536C and stores pick-up-information. This information may include, for example, the user identification, the user password, the image captured at the time of login, the user image captured at the time of pick-up or pick-up confirmation, the item number, and/or any other information relating to the item pick-up).

and at least partially in response to the automatic confirming of the identity and based at least in part on: the determination that the at least one locker is sufficiently sized and the automatic confirmation that the designated consignee is currently within the selected proximity of the locker bank, causing an indicator located on the at least one locker to activate to indicate to the designated consignee which locker to retrieve the one or more parcels from, ([0129] If storage units of adequate size are available, or if the user does not indicate the item size as determined at decision state 306D, the process 300D moves to block 312D and communicates the location of available storage receptacles. In some embodiments, for example, the screen 148 shows a depiction of the storage unit 100, and visually indicate, by, for example, highlighting, available storage receptacles 132).

Irwin does not disclose:
based at least in part on the first indication that delivery of one or more parcels is not possible to a designated consignee at a primary delivery location, receiving, by the processor, Global Positional System (GPS) coordinates of a mobile device, the GPS coordinates correspond to a current physical location of the mobile device associated with the designated consignee; in response to the receiving of the GPS coordinates.

However, Templeton et al (US 20100324959 A1) discloses in [0032] The normalized status events may correspond to a diverse variety of status events that may be associated with shipments 148. The status events of such shipments 148 may include, but are not limited to, delivery attempted, available for pick up, tendered to local carrier for final delivery, incorrect address, customs clearance delay, delay due to external events, customer refused delivery, returning to seller due to refused delivery, delay due to the weather or a natural disaster, shipment 148 damaged and will not be delivered, shipment 148 lost, shipment 148 held for payment, delay due to extra carrier processing, confiscated by government authority, current location with Global Positioning System (GPS) coordinates, and/or other possible statuses; ALSO SEE [0035] In response to the mapping of an instance of at least one normalized event, the shipment event processing application 115 implements one or more actions. The actions may be based at least in part on the instance of the normalized event, the order data 127 associated with the shipment 148, and/or other data. The actions may include sending a notification, annotating the order data 127 associated with the shipment 148, refunding the cost of the items in the shipment 148, refunding the shipping charges associated with the shipment 148, waiving shipping charges for other pending shipments 148 in the order or some other shipment 148, providing an offsetting concession such as a gift certificate, obtaining customer input, generating a map that displays a current location of the shipment 148, and/or other actions.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Templeton et al in the systems of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Irwin does not disclose: 
using, by the processor, the data GPS coordinates and the mobile device to automatically confirm, without any user input, an identity of the designated consignee and automatically confirm without any user input,  that the designated consignee is currently within a proximity of the locker bank location; at least partially in response to the automatic confirming of the identity and based at least in part on: the determination that the at least one locker is sufficiently sized and the automatic confirmation that the designated consignee is currently within the selected proximity of the locker bank, automatically, by the processor, causing a door of the at least one locker to open without any input by the designated consignee.
However, Fitzgibbon discloses in [0018] Generally speaking, pursuant to these various embodiments, an improved location determination device and method using the same are provided. By one example approach, the location determination device (e.g., GPS receiver, navigation system, mobile device, etc.) receives destination information that is different than its current location and determines whether the received destination information corresponds to a preprogrammed location (for example, "home"). If so, the device transmits a message to an appliance located at or near the preprogrammed destination to effect a change in the appliance's configuration. By other approaches, the device determines whether it is within a threshold distance or threshold travel time to the preprogrammed destination prior to transmission of the message. In such an instance, the message may be a command to instruct the appliance to change or do something; ALSO SEE [0020] So configured, the device is capable of deciding to initiate a change in the configuration of the appliance (e.g., open the garage door or turn on the lights) only when the device is aware that the user actually is headed to the location (e.g., their "home"). This avoids the situation that may occur in the prior art of inadvertently altering the appliance (e.g., opening the garage door) when a user passes by that location while on the way to a different destination. Whereas previous solutions were based solely on the physical location of the device, the teachings herein also utilize knowledge of a user's intention (through selecting a destination) to determine whether an appliance should be altered.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Fitzgibbon in the systems of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Irwin does not disclose the following limitations:

one or more parcels, however, Corder discloses in [0021], multiple packages.

wherein the locker bank location further comprises a plurality of lockers, however, Corder discloses in [0021], one or more lockers to accept delivery of packages;

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Corder in the systems of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Irwin discloses:

determining, by the processor, a current locker availability at the locker bank location, ([0220], The process 502F then proceeds to block 504F and requests and receives information relating to a preferred storage unit 402. The preferred storage unit may be indicated by a user or customer upon depositing the item, or by the user when registering or signing up to use the storage unit system 412. In some embodiments, a customer may specify one or more preferred storage units 402 for receiving item delivery. In some embodiments, these preferences are ranked from most preferential to least preferential. In some further embodiments, a user is assigned a default storage unit 402. The default storage unit 402 may comprise a vast number of storage receptacles 132, and may be located, at, for example, a post office. Advantageously, evaluation of the availability of preferred storage units 402 based on their preference rank results in placement of the item in the most preferred storage unit 402 with an available storage receptacle 132 of adequate size to hold the item.); and

Claims 4, 5, 6, 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (US 20130166067 Al), and further in view of Miller et al (US 20040254802 Al), and further in view of Fitzgibbon (US 20150084750 Al), and further in view of Templeton et al (US 20100324959 A1), and further in view of Corder et al (US 20140330407 Al), and further in view of Gillen (US 20140279667).

As per claim 4, Irwin does not disclose:

wherein the current physical location of the mobile device is obtained using a mobile phone number associated with the mobile device, however, Gillen suggests this limitation by the physical location being obtained using a mobile device as shown by the combination of the following paragraphs: [0023] FIG. 1 shows a block diagram of a Group Delivery System 10 according to a particular embodiment of the present invention. As may be understood from this figure, the Group Delivery System 10 may include a Logistics Server 25, one or more Computer Networks 15, a Social Network Server 45 (e.g., any site that allows users to make connections and/or to publically or privately share data, pictures, videos, or information), one or more Third Party Servers 35 (e.g., a web hosting server, retailer's server, any other server that hosts websites), a Desktop Computer 14, and a Mobile Device 12 (e.g., a handheld device, a laptop, a smart phone, a tablet, or any other mobile computing device); [0025] It should be understood that the Servers 25, 35, and 45 do not necessarily need to be deployed over the network. For example, in various embodiments, it may be deployed locally on the user's computer, tablet, and/or mobile device; [0033] Beginning at Step 302, the System 10 collects data associated with a plurality of users having one or more predetermined characteristics. In some embodiments, the users' one or more predefined characteristics include information associated with an account with a logistics company (e.g., an account associated with Logistics Server 25). For example, the system may be configured to collect data associated with users that are members of a logistics service (e.g., UPS MyChoice.RTM.). In this example, the data collected may include, for example, the geographic location of the user's home or workplace, the user's prior shipping or purchasing history, historical data for past deliveries that the user has received, the user's current shipping preferences, and other such information". The combination of these paragraphs show that the user characteristics, such as the geographic location of the user's home, workplace, etc., may be determined through association with the user, where the user may have a server deployed on his mobile device . In this case, the combination of these paragraphs suggest "wherein the current physical location of the mobile device is obtained using a mobile phone number associated with the mobile device", since determination or identification, would not be possible unless through use of the phone number since the phone number is the phone's form of identification.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gillen in the systems of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, Irwin discloses:

receiving, by the processor, a request to pick up the one or more parcels from the locker bank location, ([0013] In some embodiments, the user instruction comprises a request for retrieval of an item that is located in one of the receptacles.);

at least partially in response to receiving the request, and confirming the identity of the designated consignee, providing access, by the processor, to the at least one locker containing the one or more parcels, ([0111] The process continues at step 310B, where control unit sends a signal to open the door 136 of the storage receptacle 132, and the door 136 of the receptacle 132 opens or is made accessible to the user by the control unit 114. In some embodiments, opening of the door comprises, for example, unlocking of the securement feature 140, or causing the door 136 of the receptacle to move to an opened position; [0112] After opening the door 136 of the storage receptacle 132 as depicted in block 310B, the process moves to block 312B, and the storage unit 100 requests confirmation by the user that he picked-up the item in the designated storage receptacle 132.);

As per claim 6, Irwin does not disclose:

retrieve the one or more parcels from the at least one locker; and notifying, by the processor, the designated consignee of the deadline, however, Gillen discloses in claim 19 of Gillen: 19. The computer system of claim 18, wherein facilitating the logistics provider holding the first particular parcel until the system receives an indication that the logistics provider has received at least the second particular parcel comprises holding the first particular parcel for a predetermined time limit.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a deadline as taught by Gillen in the system of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, this claim is rejected for the same reasons as disclosed above with respect to independent claim 1.

In addition, Irwin discloses:

at least one processor, wherein the computer system is configured for:

receiving, a first request to access a computing device associated with a particular locker bank, at a particular locker bank location, ([0220], The process 500F begins at block 502F and receives a request for delivery of an item to a storage unit 402.);

providing access to an interior storage volume of at least one locker of the plurality of lockers determined to be sufficiently sized to accommodate the one or more parcels, ([0111] The process continues at step 310B, where control unit sends a signal to open the door 136 of the storage receptacle 132, and the door 136 of the receptacle 132 opens or is made accessible to the user by the control unit 114. In some embodiments, opening of the door comprises, for example, unlocking of the securement feature 140, or causing the door 136 of the receptacle to move to an opened position; [0112] After opening the door 136 of the storage receptacle 132 as depicted in block 310B, the process moves to block 312B, and the storage unit 100 requests confirmation by the user that he picked-up the item in the designated storage receptacle 132.);

based at least in part on the determination that that the at least one locker of the plurality of lockers are sufficiently sized to accommodate the one or more parcels, automatically, without user input by the designated consignee and by the processor, opening a door of the at least one locker, (([0129] If storage units of adequate size are available, or if the user does not indicate the item size as determined at decision state 306D, the process 300D moves to block 312D and communicates the location of available storage receptacles. In some embodiments, for example, the screen 148 shows a depiction of the storage unit 100, and visually indicate, by, for example, highlighting, available storage receptacles 132).

In addition, the combination of Irwin and Gillen disclose the following:

receiving data comprising a current location of the designated consignee relative to the particular locker bank location, the data obtained through wireless communication between a mobile device associated with the designated consignee and the computing device associated with the particular locker bank. Specifically, Gillen suggests this limitation by the physical location being obtained using a mobile device as shown by the combination of the following paragraphs: [0023] FIG. 1 shows a block diagram of a Group Delivery System 10 according to a particular embodiment of the present invention. As may be understood from this figure, the Group Delivery System 10 may include a Logistics Server 25, one or more Computer Networks 15, a Social Network Server 45 (e.g., any site that allows users to make connections and/or to publically or privately share data, pictures, videos, or information), one or more Third Party Servers 35 (e.g., a web hosting server, retailer's server, any other server that hosts websites), a Desktop Computer 14, and a Mobile Device 12 (e.g., a handheld device, a laptop, a smart phone, a tablet, or any other mobile computing device); [0025] It should be understood that the Servers 25, 35, and 45 do not necessarily need to be deployed over the network. For example, in various embodiments, it may be deployed locally on the user's computer, tablet, and/or mobile device; [0033] Beginning at Step 302, the System 10 collects data associated with a plurality of users having one or more predetermined characteristics. In some embodiments, the users' one or more predefined characteristics include information associated with an account with a logistics company (e.g., an account associated with Logistics Server 25). For example, the system may be configured to collect data associated with users that are members of a logistics service (e.g., UPS MyChoice.RTM.). In this example, the data collected may include, for example, the geographic location of the user's home or workplace, the user's prior shipping or purchasing history, historical data for past deliveries that the user has received, the user's current shipping preferences, and other such information". The combination of these paragraphs show that the user characteristics, such as the geographic location of the user's home, workplace, etc., may be determined through association with the user, where the user may have a server deployed on his mobile device . In this case, the combination of these paragraphs suggest "wherein the current physical location of the mobile device is obtained using a mobile phone number associated with the mobile device", since determination or identification, would not be possible unless through use of the phone number since the phone number is the phone's form of identification.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gillen in the systems of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Irwin does not disclose subsequent to the automatic opening of the door, automatically confirming, without user input, delivery of the one or more parcels in response to receiving an indication that the designated consignee has retrieved the one or more parcels from the at least one locker.
However, Corder discloses in [0068] If a customer seeks to return previously purchased goods, the customer can use their mobile device to send a return merchandise authorization ("RMA") request to the e-commerce goods seller 212. The customer can identify the returned goods and the locker system can open an empty locker that is already configured for the appropriate size of the package(s) that best fits the size of the goods being returned.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Corder in the systems of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10, 14, 16, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (US 20130166067 Al), and further in view of Fitzgibbon (US 20150084750 Al), and further in view of Corder et al (US 20140330407 Al).

As per claim 10, Irwin discloses:

receiving, a first indication that delivery of a parcel to a designated consignee at a primary delivery location is not possible, ([0082], In some embodiments, use of government issued identification to identify the user may be used to enable delivery of restricted delivery items which require that the person identified on the item is the only recipient of the item, and age-restricted items such as, for example, alcohol, tobacco, ammunition, weapons, medication, or any other age restricted items.);

receiving one or more locker bank location preferences, ([0220], The process 502F then proceeds to block 504F and requests and receives information relating to a preferred storage unit 402. The preferred storage unit may be indicated by a user or customer upon depositing the item, or by the user when registering or signing up to use the storage unit system 412. In some embodiments, a customer may specify one or more preferred storage units 402 for receiving item delivery. In some embodiments, these preferences are ranked from most preferential to least preferential. In some further embodiments, a user is assigned a default storage unit 402. The default storage unit 402 may comprise a vast number of storage receptacles 132, and may be located, at, for example, a post office. Advantageously, evaluation of the availability of preferred storage units 402 based on their preference rank results in placement of the item in the most preferred storage unit 402 with an available storage receptacle 132 of adequate size to hold the item.);

determining, based at least in part on the one or more locker bank location preferences, a first locker bank location, ([0220] In some embodiments, the storage unit system 400 facilitates the delivery of an item by tailoring delivery to a recipient's delivery preferences. The delivery preferences of a recipient may be provided to the storage unit system 400 upon deposit of the item. In some embodiments, the delivery preferences of a recipient may be provided upon registering as a customer or user of the storage unit system 400, and the delivery preferences may be stored in the customer data 412. FIG. 5F depicts one embodiment of process 500F used in connection with a storage unit system for delivering an item. The process 500F begins at block 502F and receives a request for delivery of an item to a storage unit 402. The process 502F then proceeds to block 504F and requests and receives information relating to a preferred storage unit 402. The preferred storage unit may be indicated by a user or customer upon depositing the item, or by the user when registering or signing up to use the storage unit system 412. In some embodiments, a customer may specify one or more preferred storage units 402 for receiving item delivery.);

at least partially in response to receiving the first indication that delivery of the parcel at the primary delivery location is not possible, redirecting the parcel to the first locker bank location, (([0095] In some embodiments, an address is provided for the storage unit 100. This address may be a text string, standard address comprising a street and a number, or a modified address that may identify the storage unit 100 without reference to a standard address. In some embodiments, this modified address may comprise a unique number, the zip-code in which the storage unit 100 is located and a unique number. In some embodiments, each of the storage receptacles may comprise a unique address. This address may be the same as the address for the storage unit 100, plus additional digits to allow unique identification of the storage receptacle 132. In some further embodiments, and using similar principals, customers registered for use of the storage unit may be assigned a storage unit address. This address may be tied to a preferred storage unit, such that the user's address is the address of the storage unit 100 plus additional text, or may be independent of any storage unit.);

determining that the at least on locker at the first locker bank location is sufficiently sized to accommodate the parcel; providing access to an interior storage volume of the at least on locker to facilitate placement of the parcel in the at least one locker, ([0009] In some embodiments, the control unit is configured receive dimensions of an item to be deposited and configured to determine which of the receptacles having a size sufficient to receive the item to be deposited is available, and granting access to the receptacle having a size sufficient to receive the item to be deposited);

based at least in part on the determination that at least one locker at the first locker bank location is sufficiently sized to accommodate the parcel, ([0129] If storage units of adequate size are available, or if the user does not indicate the item size as determined at decision state 306D, the process 300D moves to block 312D and communicates the location of available storage receptacles. In some embodiments, for example, the screen 148 shows a depiction of the storage unit 100, and visually indicate, by, for example, highlighting, available storage receptacles 132).

Irwin does not disclose the following limitations:

detecting, via a Global Positioning System (GPS) device through wireless communications between a mobile device associated with the designated consignee and the first locker bank location, GPS coordinates comprising a current location of the mobile device associated with the designated consignee;

However, Fitzgibbon discloses in [0018] Generally speaking, pursuant to these various embodiments, an improved location determination device and method using the same are provided. By one example approach, the location determination device (e.g., GPS receiver, navigation system, mobile device, etc.) receives destination information that is different than its current location and determines whether the received destination information corresponds to a preprogrammed location (for example, "home"). If so, the device transmits a message to an appliance located at or near the preprogrammed destination to effect a change in the appliance's configuration. By other approaches, the device determines whether it is within a threshold distance or threshold travel time to the preprogrammed destination prior to transmission of the message. In such an instance, the message may be a command to instruct the appliance to change or do something; ALSO SEE [0020] So configured, the device is capable of deciding to initiate a change in the configuration of the appliance (e.g., open the garage door or turn on the lights) only when the device is aware that the user actually is headed to the location (e.g., their "home"). This avoids the situation that may occur in the prior art of inadvertently altering the appliance (e.g., opening the garage door) when a user passes by that location while on the way to a different destination. Whereas previous solutions were based solely on the physical location of the device, the teachings herein also utilize knowledge of a user's intention (through selecting a destination) to determine whether an appliance should be altered.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Fitzgibbon in the systems of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Irwin does not disclose the following limitations:

wherein the first locker bank location further comprises s plurality of lockers, however, Corder discloses in [0021], one or more lockers to accept delivery of packages

initiating, by the processor, release of the one or more parcels from the at least one locker based at least in part on: the determination that at least one locker at the first locker bank location is sufficiently sized to accommodate the parcel, the GPS coordinates comprising a current location of the mobile device and the [[,]] using the GPS coordinates to confirm that the designated consignee is currently within a selected proximity of the first locker bank location. 

However, Corder discloses in [0130] Lights 1312 and 1314 may be LEDs that provide visual feedback to customers and the locker operator that the package sensor has detected packages ready for pickup or that the locker is empty. Another opening (not shown) may be implemented for receiving a lock override tool to release a locker door if a locker control module malfunctions and refuses to release a locker door upon receipt of electronic commands. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Corder in the systems of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Irwin does not specifically disclose wherein the data is provided by a mobile application operating on the mobile device. 

However, Corder et al discloses in:
[0063] The lockers could function with the customer using the kiosk 114 to authenticate themselves and input their access code to open the locker door allowing the customer to retrieve their goods or packages. In one embodiment, the locker control software is not located on the cloud 112, but instead the locker functionality is run from the kiosk 114 at the locker location 106. With the installation of an app on the customer's mobile device 104, the mobile device 104 can be communicated directly with the kiosk 114. The kiosk 114 may comprise a wireless interface into the cellular network or the Internet. Such a direct connection could allow the customer to bypass the e-commerce goods seller or even the shipper. The customer access and authentication codes would be generated by the kiosk 114 and transmitted directly to the customer once the package(s) are placed in the locker.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include that the modifiable locker sizes are different sizes as taught by Corder in the system of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Irwin discloses:

determining a current availability of lockers having a first locker size and lockers having a second locker size at the first locker bank location; and displaying, on a display associated with the first locker bank, the current availability, ([0017] In some embodiments, the method further comprises determining if one of the receptacles is available for receiving the item and displaying the location of at least one available receptacle.).

As per claim 17, Irwin discloses:

wherein the method further comprises receiving data associated with a scan of one or more machine-readable indicia associated with the parcel, ([0136] the process moves to decision state 310E and determines if scanning of an item identifier is required. Advantageously, the scanning of a unique item identifier may allow the storage unit 100 to track each individual item that is placed in a storage receptacle, [0229] If the recipient did not receive the item, or if the recipient has noted that they do not desire first attempt personal delivery, then the process moves to block 616 and prepares for item delivery to a storage unit 402. In some embodiments, this may include placing a unique identification feature on the item, scanning the identification feature to enter the item into the system, entering the recipient information into the system so as to associate the recipient information with the item, and any other steps).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (US 20130166067 Al), and further in view of Fitzgibbon (US 20150084750 Al), and further in view of Corder et al (US 20140330407 Al), and further in view of Gibson, Jr. et al (US 20160189466 Al).

As per claim 19, Irwin does not disclose:

With regard to receiving, a request to override the redirecting of the parcel to the first locker bank location/overriding the request, however, Corder suggests this limitation in [0115] To reconfigure an existing intelligent locker system to have a larger locker size, a technician would simply remove one of more shelves in one of the columns, remove the smaller doors and add a larger door of the appropriate size. The locker operator could remove the lock devices from the old positions and reinstall one in the appropriate position for the new larger locker with the larger locker door. The reverse process could be followed to convert larger lockers into smaller lockers. A shelf would be added, the large door would be removed and the appropriate number of smaller doors added. There would also be the need for one or more new lock devices and locker control modules to be added sufficient to match the increased number of lockers being created.

However, Gibson [0055] FIG. 7 shows a process 700 for handling a user drop-off at cabinet 20 of an item with a label for shipping. The label may be printed by the user before using cabinet 20, or be printed at cabinet 20. Process 700 may be used for a plurality of shipping options, such as normal or express delivery. At step 702, the user may check to see if the item will fit in a drop box (not shown) associated with cabinet 20. If the item does fit in a drop box, the user may choose to place the item in the drop box, shown at step 704. If the item does not fit in the drop box, the user may scan a bar code on the item at 706. The user may have obtained the bar code on a label from system 10 using vending services, or may have attained the bar code by other means. At step 708, a cell size is selected, either by the user or by system 10. For example, system 10 provides a video or audio request for a size of the item to be shipped to determine a cell size to be used. If cabinet 20 does not contain a cell large enough to receive the item, the user may be asked to travel to another locker system or to a shipping center at step 710. At step 712, using the characteristics of the user detected by sensor 26, it is determined if a cell of a size suitable to receive the item is available in a zone compatible with the detected user characteristics, that is, if any "comfort zones" are available. If no cells in comfort zones are available, the user may be asked if the user would like to use another zone or be asked to go to another locker system or shipping center.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose the above limitations, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ

Claims 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (US 20130166067 Al), and further in view of Miller et al (US 20040254802 Al), and further in view of Fitzgibbon (US 20150084750 Al), and further in view of Templeton et al (US 20100324959 A1), and further in view of Corder et al (US 20140330407 Al), and further in view of Bettez et al (US 20100223127 Al).

As per claim 7, Irwin does not disclose: determining, by the processor, whether the deadline has passed;

determining, by the processor, whether the designated consignee has retrieved the one or more parcels from the at least one locker;

at least partially in response to determining that the deadline has passed and the designated consignee has not retrieved the one or more parcels from the at least one locker, designating, by the processor, the one or more parcels for pickup;

facilitating, by the processor, an action comprising one of:

facilitating a second delivery attempt of the one or more parcels to the primary delivery location; and ii. facilitating a return of the one or more parcels to a shipper of the one or more parcels.

However, the above limitations are suggested by the combination of Irwin's teaching and Bettez et al (US 20100223127 Al) since the teachings of Bettez et al refer to sending a communication to the shipment provider based on a delivery deadline condition, and it would be obvious to include Irwin's teachings of package designation to a suitable locker location with Bettez et al's deadline for delivery in order to produce a system that designates a package accordingly based on delivery deadlines. See Bettez et al in [0066] "In accordance with another non-limiting embodiment illustrated by arrow 510, drop-off unit 100 transmits information indicative of a received parcel after a certain time threshold has been reach. The time threshold can be any time-related threshold and may be any of: a time determined by a deadline for the delivery of one of the parcels in the receptacle, a time since last pick-up has been performed, a time since the first parcel was deposited since last pick-up, a time since a last communication with the shipment provider, or any other time-related limit." And [0067] "It will be readily apparent that many other conditions may be used to determine when to transmit a communication to shipment provider 204, all of which are included within the intended scope of the present invention. Furthermore, although each condition is provided here in a separate branch, it is to be appreciated that multiple conditions can be combined into a single branch. For example drop-off unit 100 could transmit when either a certain fullness threshold has been reached or a certain time threshold has been reached."

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a delivery deadline and time threshold as taught by Bettez in the system of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claims 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (US 20130166067 Al), and further in view of Fitzgibbon (US 20150084750 Al), and further in view of Corder et al (US 20140330407 Al), and further in view of Gibson, Jr. et al (US 20160189466 Al), and further in view of Bettez et al (US 20100223127 Al).

As per claim 13, Irwin discloses:

displaying a locker identifier associated with the at least one locker, [0095] In some embodiments, an address is provided for the storage unit 100. This address may be a text string, standard address comprising a street and a number, or a modified address that may identify the storage unit 100 without reference to a standard address. In some embodiments, this modified address may comprise a unique number, the zip-code in which the storage unit 100 is located and a unique number.

In some embodiments, each of the storage receptacles may comprise a unique address. This address may be the same as the address for the storage unit 100, plus additional digits to allow unique identification of the storage receptacle 132. In some further embodiments, and using similar principals, customers registered for use of the storage unit may be assigned a storage unit address. This address may be tied to a preferred storage unit, such that the user's address is the address of the storage unit 100 plus additional text, or may be independent of any storage unit. In some embodiments, this storage unit address may allow deliveries addressed, not to the recipient, but to the recipient's storage unit address. Advantageously, such addressing may prevent the originator of the item from knowing the identity and physical address of the recipient.);

associating the parcel with the locker within which it was placed, ([0224] The process then proceeds to block 518F and reserves the required storage receptacle 132 in the desired storage unit 402 for receipt of the item. In some embodiments, this reservation may be made through communication with the central management system 404. In some embodiments, the reservation is made by communication with the storage unit 402 to which the item will be delivered. In some embodiments, the reservation is made by a communication to both the storage unit 402 to which the item will be delivered and to the central management system 404. The reservation is communicated to central server 430, which maintains a database of the status of each storage receptacle 132 within storage unit system 400.

The status includes which storage receptacles 132 are available, which are occupied, and which have been reserved, thus preventing the storage unit system 400 from reserving a particular storage receptacle 132 to more than one user or customer; [0225] The process 500F then proceeds to block 520F and requests updated capacity status from the storage unit 402 to which the item will be delivered. The updated capacity status is then stored in the database 414 in the central management system 404, updating the capacity information for the storage unit as depicted in block 522F; [0226] The process then moves to block 524F and communicates delivery information to the recipient. This information may be communicated with any communication method, including, for example, electronic communication, telecommunication, or postal communication, and the process terminates at block 526F.).

Irwin does not disclose: receiving an indication that the parcel is not placed in the at least one locker that corresponds to the displayed locker identifier; and at least partially in response to receiving the indication, disassociating the parcel from the at least one locker.

However, the above limitations are suggested by the combination of Irwin's teaching and Bettez et al (US 20100223127 Al) since the teachings of Bettez et al refer to sending a communication to the shipment provider based on a delivery deadline condition, and it would be obvious to include Irwin's teachings of package designation to a suitable locker location (including delivery to a second locker, thereby making it obvious that the delivery is disassociated with the first), with Bettez et al's deadline for delivery in order to produce a system that designates a package accordingly based on delivery deadlines. See Bettez et al in [0066] "In accordance with another non-limiting embodiment illustrated by arrow 510, drop-off unit 100 transmits information indicative of a received parcel after a certain time threshold has been reach. The time threshold can be any time-related threshold and may be any of: a time determined by a deadline for the delivery of one of the parcels in the receptacle, a time since last pick-up has been performed, a time since the first parcel was deposited since last pickup, a time since a last communication with the shipment provider, or any other time-related limit."

And [0067] "It will be readily apparent that many other conditions may be used to determine when to transmit a communication to shipment provider 204, all of which are included within the intended scope of the present invention. Furthermore, although each condition is provided here in a separate branch, it is to be appreciated that multiple conditions can be combined into a single branch. For example drop-off unit 100 could transmit when either a certain fullness threshold has been reached or a certain time threshold has been reached."

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a delivery deadline and time threshold as taught by Bettez in the system of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

As per claim 18, Irwin does not disclose:

generating a deadline by which the designated consignee must retrieve the parcel from the first locker bank location;

notifying the designated consignee of the deadline;

determining whether the deadline has passed; determining whether the designated consignee has retrieved the parcel from the first locker bank location; and at least partially in response to determining that the deadline has passed and the designated consignee has not retrieved the parcel, facilitating a pickup of the parcel from the first locker bank location.

However, the above limitations are suggested by the combination of Irwin's teaching and Bettez et al (US 20100223127 Al) since the teachings of Bettez et al refer to sending a communication to the shipment provider based on a delivery deadline condition, and it would be obvious to include Irwin's teachings of package designation to a suitable locker location with Bettez et al's deadline for delivery in order to produce a system that designates a package accordingly based on delivery deadlines. See Bettez et al in [0066] "In accordance with another non-limiting embodiment illustrated by arrow 510, drop-off unit 100 transmits information indicative of a received parcel after a certain time threshold has been reach. The time threshold can be any time-related threshold and may be any of: a time determined by a deadline for the delivery of one of the parcels in the receptacle, a time since last pick-up has been performed, a time since the first parcel was deposited since last pick-up, a time since a last communication with the shipment provider, or any other time-related limit." And [0067] "It will be readily apparent that many other conditions may be used to determine when to transmit a communication to shipment provider 204, all of which are included within the intended scope of the present invention. Furthermore, although each condition is provided here in a separate branch, it is to be appreciated that multiple conditions can be combined into a single branch. For example drop-off unit 100 could transmit when either a certain fullness threshold has been reached or a certain time threshold has been reached."

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a delivery deadline and time threshold as taught by Bettez in the system of Irwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9-10, 13-14 and 16-20 have been considered but are moot in view of a new grounds of rejection.

Prior Art Considered
8.    The following is Prior Art Considered as relevant, but not used in the present Office Action:

Minter et al (US 20170148059 Al)

Shuster-Arechiga et al (US 20140214505 Al)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kevin Flynn can be reached on 571-270-3103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

March 8, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628